TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00342-CR







Michael Lindsey Matthews, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY


NO. 2C97-5421, HONORABLE WILLIAM C. BLACK, JUDGE PRESIDING






PER CURIAM

Appellant pleaded guilty before a jury to the offense of failing to appear in
accordance with the terms of his release.  See Tex. Penal Code Ann. § 38.10(a) (West 1994).  The
jury found him guilty and assessed punishment at incarceration for 315 days and a $4,000 fine.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal.

The judgment of conviction is affirmed.


Before Chief Justice Aboussie, Justices Jones and B. A. Smith

Affirmed

Filed:   January 14, 1999

Do Not Publish